Order entered July 2, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-00690-CV

                IN THE ESTATE OF BEATRICE G. LOVELL, DECEASED

                   On Appeal from the Collin County Probate Court No. 1
                                  Collin County, Texas
                          Trial Court Cause No. PB1-1461-2017

                                           ORDER
        The reporter’s record is overdue. In a letter dated June 14, 2018, the court coordinator
advised the Court that she had located the electronic recording and had made an audio CD of the
hearing. She further advised the Court that the audio CD does not comply with the requirements
for a recorded hearing.
        We ORDER the Honorable Weldon Copeland, Presiding Judge of Collin County Probate
Court No. 1, to direct the court recorder he designated to record the proceedings in this case to
file, WITHIN THIRTY DAYS OF THE DATE OF THIS ORDER, a record that complies
with Texas Rule of Appellate Procedure 34.6(a)(2) and section 3 of the Uniform Format Manual
for Texas Reporters’ Records. See TEX. R. APP. P. 34.6(a)(2); Unif. Format Manual for Tex.
Reporters’ Records, § 3.
        We DIRECT the Clerk of this Court to send a copy of this order to Judge Copeland and
all parties.
                                                     /s/   ADA BROWN
                                                           JUSTICE